Case 1:19-cr-00366-LGS Document 222-3 Filed 06/17/21 Page 1 of 3




                    Exhibit C
    Case 1:19-cr-00366-LGS Document 222-3 Filed 06/17/21 Page 2 of 3




                               List of Names
1. Abe Goldschmidt
2. Amanda Sparks
3. Amb. Martin Silverstein
4. Andrew Carron, Phd.
5. Anna Ivakhnik
6. Anne DiCola
7. Anne-Allen Welden
8. Anthony Scaramucci
9. Anupreeta Das
10. Benjamin Lemanski
11. Blake Paulson
12. Brig. Gen. Bernard Banks
13. Bruce Baldinger
14. Bryan Lanza
15. Campbell Burr
16. Catherine Aguirre
17. Charles Smith
18. Christopher Liddell
19. Dan Semenak
20. Darin Judis
21. Dell Dailey
22. Dennis Raico
23. Donald Trump
24. Eli Miller
25. Elizabeth Cholakis
26. Eric Buteyn
27. Felix Katz
28. Gen. James Mattis
29. Gen. Randall Rigby
30. George Gilmore
31. Gregory Garrabrants
32. Ira Greenstein
33. Jack Gongaware
34. Jackie Katz
35. James Norini
36. James Brennan
37. James Donovan
38. Jared Kushner
39. Jason Roys
40. Javier Ubarri
41. Jeff McCutcheon
42. Jeffrey Yohai
   Case 1:19-cr-00366-LGS Document 222-3 Filed 06/17/21 Page 3 of 3




43. Jillian Rogers
44. John Calk
45. John Day
46. John DeStefano
47. John Rader
48. John Sweeney
49. Joseph Belanger
50. Kathleen Manafort
51. Kellie Kennedy
52. Kellyanne Conway
53. Kenneth Clayton
54. Kenneth Harris, Jr.
55. Kevin Peters
56. Kevin Sweeney
57. Kory Langhofer
58. Lindsey Hagan
59. Matthew MacDonald
60. Melissa Baccari
61. Michael Weil
62. Mitch Solow
63. Mordy Husarsky
64. Nancy Chelovich
65. Pat Sink
66. Paul Manafort
67. Reince Priebus
68. Rick Gates
69. Robert Jones
70. Robert Wisnicki
71. Ryan McCarthy
72. Sandra Luff
73. Steve Bannon
74. Steve Cortes
75. Steven Mnuchin
76. Steven Zidell
77. Thomas Horn
78. Vanessa Bartholomew
79. Vernon Parker
80. Vincent Viola
81. Wilbur Ross
82. William Hagerty
